962 F.2d 960
Mark S. DANIELS, Plaintiff-Appellant,v.BURLINGTON NORTHERN RAILROAD COMPANY, a DelawareCorporation, Defendant-Appellee.
No. 89-35654.
United States Court of Appeals,Ninth Circuit.
May 1, 1992.

Before:  HUG, D.W. NELSON and BRUNETTI, Circuit Judges.


1
The parties have notified the court that a settlement has been reached in the above-entitled action.   Based upon the settlement, the parties stipulated that the claims in the above-entitled action be dismissed with prejudice, with each party bearing its own costs.   Accordingly, the opinion in Daniels v. Burlington Northern Railroad Company, 916 F.2d 568 (9th Cir.1990), is vacated and dismissed with prejudice.   The parties are directed to bear their own costs.